DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pre-appeal conference request, filed 04/20/2022, with respect to claims 21, 26 and 37 have been fully considered and are persuasive.  Therefore, the final rejection mailed on 12/29/2021 has been withdrawn. 

Claim Objections
Claim 33 objected to because of the following informalities: claim 33 recites “the network as in claim 31”, it should be corrected to “the mobile wireless cell phone device as in claim 31”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 33, 34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites, “the MSC has access to a home location record (HLR) database.... (feature a) and the MSC is configured to receive and process a R-R record from the devices…(feature b). It appears that the features recited in claim 31 are directed to MSC. It is very well-known in the telecommunication industry that MSC is a core part of the GSM/CDMA network system, it acts as a control center of a Network Switching Subsystem (NSS) and it is separate from the cell phone device. However, claim 31 depends on claim 21, which directed to the mobile wireless cell phone device. Thus, it is not clear how the MSC can be part of the mobile cell phone device. 
Claim 33 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of the claim dependency to claim 31. 
Claim 34 recites, “storing in the home location record (HLR)….” (step a) and “receiving and processing by the MSC a registration request R-R record…” (step b). Thus, it appears that step a and step b are performed by HLR and MSC, respectively. However, claim 34 depends on claim 26,  which directed to a method performed by mobile wireless cell phone device (see preamble).  It is not clear how step a and step b of claim 34 can be performed by wireless cell phone device. 
Claim 36 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of the claim dependency to claim 31. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31, 33, 34 and 36 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 31 recites, “the MSC has access to a home location record (HLR) database.... (feature a) and the MSC is configured to receive and process a R-R record from the devices…(feature b). Thus, it appears that the Claim 31 is directed to MSC. However, the independent claim 21 in which claim 31 depends on, is directed to wireless cell phone device. Therefore, claim 31 does not further limits the cell phone device of independent claim 21.
Claim 33 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph because of the claim dependency to claim 31. 
 	Claim 34 recites, “storing in the home location record (HLR)….” (step a) and “receiving and processing by the MSC a registration request R-R record…” (step b). Thus, it appears that step a and step b are performed by HLR and MSC, respectively. 
However, the independent claim 26 in which claim 34 depends on, is directed to a method performed by wireless cell phone device. Therefore, claim 31 does not further limits the cell phone device of independent claim 26.
Claim 36 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph because of the claim dependency to claim 34. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 24-26, 29, 31, 33, 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holtmanns et al. (US 20140047034, hereinafter “Holt”), in view of Cho (US 20080020781, hereinafter “Cho”), and further in view of Oh (US 7260415, hereinafter “Oh”). 
Regarding claim 21, Holt discloses,
 	A mobile wireless cell phone device (i.e., terminal apparatus 102; Fig. 1), operating as a part of a wireless communication network (The system 100 comprises a plurality of terminal apparatuses 102, a plurality of serving network apparatuses 104, and a plurality of public warning system apparatuses 150. The system 100 may further comprise a network 106, Fig. 1), comprising: 
 	a. the mobile wireless cell phone device has a GPS function that is configured to determine a GPS location data of the mobile wireless cell phone device (an indication of the location of the terminal apparatus 102 associated with the alert provisioning circuitry 118. For example, the location may be indicated by Global Positioning System (GPS) coordinates of the terminal apparatus 102, such as latitudinal and longitudinal coordinates, Para. [0044]); 
 	b. a registration request signal transmission management (RRSTM) logic operating in the mobile wireless cell phone device is configured to create a registration- request (R-R) record (the alert provisioning circuitry 118 may be configured to register by providing for transmission of a registration message to the public warning system apparatus 150, in some instances via a serving network apparatus 104, Para. [0044]) and embed the GPS location data of the mobile wireless cell phone device in the R-R record (The registration message may further comprise an indication of the location of the terminal apparatus 102 associated with the alert provisioning circuitry 118. For example, the location may be indicated by Global Positioning System (GPS) coordinates of the terminal apparatus 102, such as latitudinal and longitudinal coordinates, Para. [0044]) in addition to an international mobility equipment identifier (IMEI) data of the mobile wireless cell phone device in the R-R record (The registration message may comprise an identity of the terminal apparatus 102 associated with the alert provisioning circuitry 118. For example,  an International Mobile Equipment Identity (IMEI), Para. [0044]).	However, Holt does not discloses, “c. the RRSTM logic in the mobile wireless cell phone device is further configured to compute a distance between a current location of the mobile wireless cell phone device and an immediately prior location of the mobile wireless cell phone device and transmit from the mobile wireless cell phone device the R-R record with the GPS location data to the wireless communication network only when the distance is greater than a threshold, In re Application of: Tara Chand Singhal and Page 3 of 14d. the mobile wireless cell phone device receives from the wireless communication network a transmission signal strength that is computed by a mobile switching center (MSC) in the wireless communication network, based on a distance, determined by the MSC, of a GPS location of the mobile wireless cell phone device to cell towers in a cell area in which the mobile wireless cell phone device is located.”
	In a similar field of endeavor, Cho discloses, 
“c. the RRSTM logic in the mobile wireless cell phone device is further configured to compute a distance between a current location of the mobile wireless cell phone device and an immediately prior location of the mobile wireless cell phone device (the controller 106 determines whether shifted distance from the starting point to the finishing point of the distance standard timer is more than a first critical value (S405). Here, the first critical value is set to be more than a distance standard position registration optimum parameter, which is used in a current mobile communication terminal, Paras. [0053]-[[0057]) and send transmit from the mobile wireless cell phone device the R-R record (In case shifted distance from the starting point to the finishing point of the distance standard timer is more than the first critical value at step 405 (S405) (YES), the controller 106 proceeds to step 402 (S402) and registers current position information, Paras. [0053]-[[0057]) with the GPS location data (position information extracting portion, Fig. 2; 102) to the communication wireless network only when the distance is greater than a threshold (In case shifted distance from the starting point to the finishing point of the distance standard timer is more than the first critical value at step 405 (S405) (YES), the controller 106 proceeds to step 402 (S402) and registers current position information, Paras. [0053]-[[0057]).”
Therefore, it would have been obvious to one of ordinary skill in art at time of invention was made to modify Holt by specifically providing  c. the RRSTM logic in the mobile wireless cell phone device is further configured to compute a distance between a current location of the mobile wireless cell phone device and an immediately prior location of the mobile wireless cell phone device and send transmit from the mobile wireless cell phone device the R-R record with the GPS location data to the communication wireless network only when the distance is greater than a threshold, as taught by Cho for the purpose of provide a technique for tracking the position of a person/object using the mobile communication network while minimizing the power consumption of the terminal by performing the position registration using a short message service in case of transmitting information between the terminal and the mobile communication network (Para. [0013]).
Further, the combination of Holt and Cho does not disclose, “d. the mobile wireless cell phone device receives from the wireless communication network a transmission signal strength that is computed by a mobile switching center (MSC) in the wireless communication network, based on a distance, determined by the MSC, of a GPS location of the mobile wireless cell phone device to cell towers in a cell area in which the mobile wireless cell phone device is located”.
In a similar field of endeavor, Oh discloses, “d. the mobile wireless cell phone device receives from the wireless communication network a transmission signal strength (Once the BSC determines the MS location, at block 14, the BSC queries the database to obtain values of setpoint, maximum setpoint, minimum setpoint and initial MS transmit power. The BSC then provides with the location-based power control parameters, the reverse link and forward link power control processes to the MS, Fig.1 and Col. 7; lines 26-57.  Further, The reverse link power control process proceeds at block 16 and is further illustrated by FIGS. 2-4).” 	Therefore, Therefore, it would have been obvious to one of ordinary skill in art at time of invention was made to modify Holt by specifically providing the mobile wireless cell phone device receives from the wireless communication network a transmission signal strength, as taught by Oh for the purpose of providing an efficient technique for controlling the power level of signals transmitted over a cellular air interface between a base station and a mobile station (Col. 1; lines 8-10).
(Examiner’s Note: Patentable weight has not given for the feature “a transmission signal strength that is computed by a mobile switching center (MSC) in the wireless communication network, based on a distance, determined by the MSC, of a GPS location of the mobile wireless cell phone device to cell towers in a cell area in which the mobile wireless cell phone device is located”, because claimed invention is directed to “a mobile wireless cell phone device” (see, the preamble). However, this feature (i.e. computing the signal strength based on distance of mobile cell phone  to the cell towers) is performed by MSC, not by the wireless cell phone, as claimed. Therefore, no patentable weight is required for this feature.  	Nevertheless, Examiner submits that the cited prior art US 7260415 does teach is feature, see the rejection for claim 37 below).
Regarding claim 24, the combination of Holt, Cho and Oh discloses everything claimed as applied above (see claim 21), further Holt discloses, 	“The mobile wireless cell phone device as in claim 21, comprising: the device, operating as part of the wireless communication network, is programmed to include GPS location data of the device as part of a R-R transmission record to the network  (The registration message may further comprise an indication of the location of the terminal apparatus 102 associated with the alert provisioning circuitry 118. For example, the location may be indicated by Global Positioning System (GPS) coordinates of the terminal apparatus 102, such as latitudinal and longitudinal coordinates, Para. [0044]) ”.
Regarding claim 25, the combination of Holt, Cho and Oh discloses everything claimed as applied above (see claim 21), in addition Cho discloses, “the mobile wireless cell phone device as in claim 21, wherein the threshold is 100 feet (Then, the controller 106 determines whether shifted distance from the starting point to the finishing point of the distance standard timer is more than a first critical value (S405). Here, the first critical value is set to be more than a distance standard position registration optimum parameter, which is used in a current mobile communication terminal, Paras. [0053]-[[0057])”	Further, setting the threshold distance to any desired value, such as 100 feet, as recited in the claim, or any other value, is considered an obvious design choice in order to meet the system design requirements such as considering accuracy of the location information versus signaling and processing load, and/or battery consumption of the mobile device, etc.
Regarding claim 26, Holt discloses,
 	A method mobile wireless cell phone device (i.e., terminal apparatus 102; Fig. 1) with a GPS receiver (Para. [0044] teaches the mobile phone 102 with a GPS receiver), operating as a part of a wireless communication network (The system 100 comprises a plurality of terminal apparatuses 102, a plurality of serving network apparatuses 104, and a plurality of public warning system apparatuses 150. The system 100 may further comprise a network 106, Fig. 1), comprising: 
 	a. determining a GPS location data of the mobile wireless cell phone device using the GPS receiver (an indication of the location of the terminal apparatus 102 associated with the alert provisioning circuitry 118. For example, the location may be indicated by Global Positioning System (GPS) coordinates of the terminal apparatus 102, such as latitudinal and longitudinal coordinates, Para. [0044]); 
 	b.  creating  a registration request signal transmission management (RRSTM) logic operating in the mobile wireless cell phone device a registration- request (R-R) record (the alert provisioning circuitry 118 may be configured to register by providing for transmission of a registration message to the public warning system apparatus 150, in some instances via a serving network apparatus 104, Para. [0044]) and embedding the GPS location data of the mobile wireless cell phone device in the R-R record (The registration message may further comprise an indication of the location of the terminal apparatus 102 associated with the alert provisioning circuitry 118. For example, the location may be indicated by Global Positioning System (GPS) coordinates of the terminal apparatus 102, such as latitudinal and longitudinal coordinates, Para. [0044]) in addition to an international mobility equipment identifier (IMEI) data of the mobile wireless cell phone device in the R-R record (The registration message may comprise an identity of the terminal apparatus 102 associated with the alert provisioning circuitry 118. For example,  an International Mobile Equipment Identity (IMEI), Para. [0044]).	However, Holt does not discloses, “c. computing the RRSTM logic in the mobile wireless cell phone device a distance between a current location of the mobile wireless cell phone device and an immediately prior location of the mobile wireless cell phone device and transmit from the mobile wireless cell phone device the R-R record with the GPS location data to the wireless communication network only when the distance is greater than a threshold, In re Application of: Tara Chand Singhal and Page 3 of 14d.  receiving from the wireless communication network a transmission signal strength that is computed by a mobile switching center (MSC) in the wireless communication network, based on a distance, determined by the MSC, of a GPS location of the mobile wireless cell phone device to cell towers in a cell area in which the mobile wireless cell phone device is located.”
	In a similar field of endeavor, Cho discloses, 
“c. computing the RRSTM logic in the mobile wireless cell phone device a distance between a current location of the mobile wireless cell phone device and an immediately prior location of the mobile wireless cell phone device (Then, the controller 106 determines whether shifted distance from the starting point to the finishing point of the distance standard timer is more than a first critical value (S405). Here, the first critical value is set to be more than a distance standard position registration optimum parameter, which is used in a current mobile communication terminal, Paras. [0053]-[[0057]) and transmitting from the mobile wireless cell phone device the R-R record (In case shifted distance from the starting point to the finishing point of the distance standard timer is more than the first critical value at step 405 (S405) (YES), the controller 106 proceeds to step 402 (S402) and registers current position information, Paras. [0053]-[[0057]) with the GPS location data (position information extracting portion, Fig. 2; 102) to the communication wireless network only when the distance is greater than a threshold (In case shifted distance from the starting point to the finishing point of the distance standard timer is more than the first critical value at step 405 (S405) (YES), the controller 106 proceeds to step 402 (S402) and registers current position information, Paras. [0053]-[[0057]).”
Therefore, it would have been obvious to one of ordinary skill in art at time of invention was made to modify Holt by specifically providing  c. computing the RRSTM logic in the mobile wireless cell phone device a distance between a current location of the mobile wireless cell phone device and an immediately prior location of the mobile wireless cell phone device and send transmit from the mobile wireless cell phone device the R-R record with the GPS location data to the communication wireless network only when the distance is greater than a threshold, as taught by Cho for the purpose of provide a technique for tracking the position of a person/object using the mobile communication network while minimizing the power consumption of the terminal by performing the position registration using a short message service in case of transmitting information between the terminal and the mobile communication network (Para. [0013]).
Further, the combination of Holt and Cho does not disclose, “receiving from the wireless communication network a transmission signal strength that is computed by a mobile switching center (MSC) in the wireless communication network, based on a distance, determined by the MSC, of a GPS location of the mobile wireless cell phone device to cell towers in a cell area in which the mobile wireless cell phone device is located”.
In a similar field of endeavor, Oh discloses, “d. receiving from the wireless communication network a transmission signal Error! Hyperlink reference not valid.strength (Once the BSC determines the MS location, at block 14, the BSC queries the database to obtain values of setpoint, maximum setpoint, minimum setpoint and initial MS transmit power. The BSC then provides with the location-based power control parameters, the reverse link and forward link power control processes to the MS, Fig.1 and Col. 7; lines 26-57.  Further, The reverse link power control process proceeds at block 16 and is further illustrated by FIGS. 2-4).” 	Therefore, Therefore, it would have been obvious to one of ordinary skill in art at time of invention was made to modify the combination of Holt and Cho  by specifically providing receiving from the wireless communication network a transmission signal strength, as taught by Oh for the purpose of providing an efficient technique for controlling the power level of signals transmitted over a cellular air interface between a base station and a mobile station (Col. 1; lines 8-10).
(Examiner’s Note: Patentable weight has not given for the feature “a transmission signal strength that is computed by a mobile switching center (MSC) in the wireless communication network, based on a distance, determined by the MSC, of a GPS location of the mobile wireless cell phone device to cell towers in a cell area in which the mobile wireless cell phone device is located”, because claimed invention is directed to “a method that is  performed by a mobile wireless cell phone device” (see, the preamble). However, this step (i.e. computing the signal strength based on distance of mobile cell phone  to the cell towers) is performed by MSC, not by the wireless cell phone, as claimed. Therefore, no patentable weight is required for this feature.  	Nevertheless, Examiner submits that the cited prior art US 7260415 does teach is feature, see the rejection for claim 37 below).
Regarding claim 29, the combination of Holt, Cho and Oh discloses everything claimed as applied above (see claim 26), further Holt discloses, 	“ programming the mobile wireless cell phone device, operating as part of the wireless communication network, to include GPS location data as part of a R-R transmission record (The registration message may further comprise an indication of the location of the terminal apparatus 102 associated with the alert provisioning circuitry 118. For example, the location may be indicated by Global Positioning System (GPS) coordinates of the terminal apparatus 102, such as latitudinal and longitudinal coordinates, Para. [0044]) ”.
Regarding claim 30, the combination of Holt, Cho and Oh discloses everything claimed as applied above (see claim 26), in addition Cho discloses, “wherein the threshold is 100 feet (Then, the controller 106 determines whether shifted distance from the starting point to the finishing point of the distance standard timer is more than a first critical value (S405). Here, the first critical value is set to be more than a distance standard position registration optimum parameter, which is used in a current mobile communication terminal, Paras. [0053]-[[0057])”	Further, setting the threshold distance to any desired value, such as 100 feet, as recited in the claim, or any other value, is considered an obvious design choice in order to meet the system design requirements such as considering accuracy of the location information versus signaling and processing load, and/or battery consumption of the mobile device, etc.
Regarding claim 31,  Patentable weight has not given for the feature “the mobile wireless cell phone device  wherein  the MSC has access to a home location record (HLR) database, that stores subscriber identification data of the mobile wireless cell phone devices that are subscribed to and are operating in the wireless communication network and the MSC  is configured to receive and process a R-R record from the devices, the received R-R record  containing a GPS location data of the devices and the wireless communication network is configured to store the GPS location data of the devices in the HILR database, the HILR database also storing the IMEI data of the devices whose GPS location data is stored in the HILR database”, because claimed feature a and feature b are performed by MSC, not by the wireless cell phone device. Therefore, no patentable weight is required for this feature.  	Regarding claim 33,  Patentable weight has not given for the feature “the MSC for routing a received call into the network from a calling telephone device to a called cell phone device, pages the called device only in the specific cell location that is mapped from the GPS location data of the device in the HILR database”, because claimed feature a and feature b are performed by MSC, not by the wireless cell phone device. Therefore, no patentable weight is required for this feature.  	Regarding claim 34  Patentable weight has not given for the feature “a. storing in the a home location record (HLR) database subscriber identification data of the mobile wireless cell phone devices that are subscribed to and are operating in the wireless communication network; b. receiving and processing by the MSC  a registration request R-R record from the mobile wireless cell phone devices, the received R-R record containing a GPS location data of the mobile wireless cell phone devices and the wireless communication network storing the GPS location data of the mobile wireless cell phone devices in the HILR database, the HILR database also storing the IMEI data of the devices whose GPS location data is stored in the HILR database”, because step a and step b are performed by HLR and MSC, respectively. Those steps are not performed by the wireless cell phone device. Therefore, no patentable weight is required for this feature. 	Regarding claim 36  Patentable weight has not given for the feature “paging by the MSC, for routing a received call into the wireless communication network from a calling telephone device to a called cell phone device, only the called device in the specific cell location that is mapped from the GPS location data of the device in the HILR database”, because this step is performed by MSC, not by the wireless cell phone device. Therefore, no patentable weight is required for this feature. 
Claims 23 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Holt, in view of Cho, in view of Oh, and further in view of Ogawa, et al. (US 20020071408, hereinafter “Ogawa”).
Regarding claim 23, the combination of Holt, Cho and Oh discloses everything claimed as applied above (see claim 21), however the combination of Holt, Cho and Oh does not explicitly disclose, “ the mobile wireless cell phone device stores the received transmission signal strength and uses that the received transmission signal strength to calibrate the transmission signal strength of an outgoing voice and data transmission to the wireless communication network to economize on the battery of the mobile wireless cell phone device.”
in the same field of endeavor, Ogawa teaches “the mobile wireless cell phone device stores the received transmission signal strength and uses that the received transmission signal strength to calibrate the transmission signal strength of an outgoing voice and data transmission to the wireless communication network to economize on the battery of the mobile wireless cell phone device (Ogawa, figs.6-7 and par. 0095, The maximum amplification amount designation circuit (308) of the mobile station, on the basis of the maximum transmission power information transmitted from the base station, designates a maximum amplification amount to the transmission amplifier (304) for amplifying the transmission signal). The saving of the battery power is a natural result of reducing the transmission power as a result of reduced distance between the transmitter and receiver, (further see Ogawa, par. 0097, limit the maximum transmission power of the base station transmission wave).”
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the combination of Holt, Cho and Oh by including the mobile wireless cell phone device stores the received transmission signal strength and uses that the received transmission signal strength to calibrate the transmission signal strength of an outgoing voice and data transmission to the wireless communication network to economize on the battery of the mobile wireless cell phone device, as taught by Ogawa, so as to enhance the system capacity by preventing deterioration in the number of users that can be contained by base stations in the system due to excessive transmission power as suggested by Ogawa (Para. [0016]).
Regarding claim 28, the combination of Holt, Cho and Oh discloses everything claimed as applied above (see claim 26), however the combination of Holt, Cho and Oh does not explicitly disclose, “storing by the mobile wireless cell phone device the received transmission signal strength and using the received transmission signal strength that data to calibrate the transmission signal strength of an outgoing voice and data transmission to the wireless communication network and thus economize on the battery of the mobile wireless cell phone device.”
in the same field of endeavor, Ogawa teaches “storing by the mobile wireless cell phone device the received transmission signal strength and using the received transmission signal strength that data to calibrate the transmission signal strength of an outgoing voice and data transmission to the wireless communication network and thus economize on the battery of the mobile wireless cell phone device (Ogawa, figs.6-7 and par. 0095, The maximum amplification amount designation circuit (308) of the mobile station, on the basis of the maximum transmission power information transmitted from the base station, designates a maximum amplification amount to the transmission amplifier (304) for amplifying the transmission signal). The saving of the battery power is a natural result of reducing the transmission power as a result of reduced distance between the transmitter and receiver, (further see Ogawa, par. 0097, limit the maximum transmission power of the base station transmission wave).”
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the combination of Holt, Cho and Oh by including storing by the mobile wireless cell phone device the received transmission signal strength and using the received transmission signal strength that data to calibrate the transmission signal strength of an outgoing voice and data transmission to the wireless communication network and thus economize on the battery of the mobile wireless cell phone device, as taught by Ogawa, so as to enhance the system capacity by preventing deterioration in the number of users that can be contained by base stations in the system due to excessive transmission power as suggested by Ogawa (Para. [0016]).

Claims 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nowak (US 2006003033, hereinafter “Nowak”) and further in view of Oh (US 7260415, hereinafter “Oh”). 
Regarding claim 37, Nowak discloses,
 	A wireless cellular communication network (see, FIG. 1, which illustrates a mobile communications system), comprising: 
 	a HLR database (The home location register database 100 of FIG. 6 may be generally viewed as containing a database record 104 on each Mobile Communications Unit 14 of the mobile communications system 10, Para. [0044]) configured to interface with a mobile switching center (MSC) (Fig. 1; 34) of the wireless cellular communication network (the mobile communication system in Fig. 1), wherein the HILR database maintains (i) a mobile identification number (MIN) (a mobile unit field 108 for storing information which somehow identifies and which is unique to a particular Mobile Communications Unit 14 (e.g., an Electronic Serial Number (ESN)/Mobile Identification Number (MIN), or a telephone number, for the subject Mobile Communications Unit 14), Fig. 6 and Para. [0044]), (ii) an international mobility equipment identifier (IMEI) of a mobile device (a mobile unit field 108 for storing information which somehow identifies and which is unique to a particular Mobile Communications Unit 14 (e.g., an Electronic Serial Number (ESN)/Mobile Identification Number (MIN), or a telephone number, for the subject Mobile Communications Unit 14), Fig. 6 and Para. [0044]) and (iii) data fields for a latitude and a longitude for a GPS location data of the mobile device (a position determination capabilities field 120 for storing information which defines the position determination capabilities of the subject Mobile Communications Unit 14 (e.g., whether the same includes a GPS transceiver or other handset-based location finding capabilities), Fig. 6 and Para. [0044]).
	However, Nowak does not disclose, “the mobile device receives from the wireless communication network a transmission signal strength that is computed by MSC in the wireless communication network, based on a distance, determined by the MSC, of a GPS location of the mobile device to cell towers in a cell area in which the mobile device is located.”
	In a similar field of endeavor, Oh discloses, “the mobile device receives from the wireless communication network a transmission signal strength (Once the BSC determines the MS location, at block 14, the BSC queries the database to obtain values of setpoint, maximum setpoint, minimum setpoint and initial MS transmit power. The BSC then provides with the location-based power control parameters, the reverse link and forward link power control processes to the MS, Fig.1 and Col. 7; lines 26-57.  Further, The reverse link power control process proceeds at block 16 and is further illustrated by FIGS. 2-4) that is computed by MSC in the wireless communication network (At block 30, based on that signal and the BSC's current estimate of noise in the air interface, the BSC computes a measured value of Eb/No. At block 32, the BSC then compares that value of Eb/No to the current setpoint (which is the location-based setpoint), Fig. 2; step 30, Fig. 3; step 44 and Fig. 4; step 54), based on a distance, determined by the MSC, of a GPS location of the mobile device to cell towers in a cell area in which the mobile device is located (The MS location listed in the database could be a geographical position, indicated by latitude/longitude coordinates (i.e., a geocode). Alternatively, the location in the table could be a vector from the BTS antenna to the geographical position of the mobile station (as defined by (i) the distance from the BTS antenna (i.e., at the height of the BTS tower) to the geographical position of the MS and (ii) the angle between the antenna azimuth and the line from the BTS antenna to the MS), Col. 5; lines 59-Col. 6; lines 12).”
Therefore, Therefore, it would have been obvious to one of ordinary skill in art at time of invention was made to modify Nowak by specifically providing receiving from the wireless communication network a transmission signal strength, as taught by Oh for the purpose of providing an efficient technique for controlling the power level of signals transmitted over a cellular air interface between a base station and a mobile station (Col. 1; lines 8-10).
Regarding claim 38, the combination of Nowak and Oh discloses everything claimed as applied above (see claim 37), further Nowak discloses, “ the GPS location data is maintained in the HLR database with reference to  MIN and an IMEI (a mobile unit field 108 for storing information which somehow identifies and which is unique to a particular Mobile Communications Unit 14 (e.g., an Electronic Serial Number (ESN)/Mobile Identification Number (MIN), or a telephone number, for the subject Mobile Communications Unit 14), Fig. 6 and Para. [0044]).”
 	Regarding claim 39,  the combination of Nowak and Oh discloses everything claimed as applied above (see claim 37), further Nowak discloses, “the HLR database, on request received by the wireless cellular communication network, sends the GPS location data of the mobile device with  a corresponding MIN and IMEI to a system hosting an application (the HLR database, on request received by the wireless cellular communication network, sends the GPS location data of the mobile device with the device identifier a corresponding MIN and IMEI to a system hosting an application, Para. [0044]).”
 	Regarding claim 40,  the combination of Nowak and Oh discloses everything claimed as applied above (see claim 39), further Nowak discloses, “the application includes an application that is resident and operating in the MSC itself or the application may be resident and operating in a system by an entity outside of the MSC (the HLR database, on request received by the wireless cellular communication network, sends the GPS location data of the mobile device with the device identifier a corresponding MIN and IMEI to a system hosting an application, Para. [0044]).”

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 7299019: The invention is related to a method includes monitoring a set of frequencies listed in a mobile assisted handoff (MAHO) list for their respective signal strengths, each of the frequencies being associated with neighbor cell site, logically ordering the frequencies based on their relative signal strengths, identifying in the logically ordered set of frequencies those frequencies having a signal strength higher than a predetermined threshold, determining a level of traffic at each frequency/cell site associated with the set of frequencies, and selecting a cell site for handoff based at least in part on signal strength and in part on the level of traffic at the neighbor cell site.
 	US 20130281130: The invention is related to an  apparatus may  include a location analyzing module operable on the processor circuit to receive a first set of location information including a first radio information item from a first radio of a first wireless terminal via the communication interface, to scan a second set of location information to identify a second radio information item matching the first radio information item, and to index the second radio information item to a location entry in the second set of location information to determine a refined location for the first wireless terminal.
	US 8359029: The invention is related to a first distributed management architecture (DMA) system includes a first home location register (HLR) that stores information associated with one or more mobile subscribers that are registered with the first DMA system. The invention also includes a community location register (CLR) associated with a second DMA system. The CLR stores information associated with a second HLR of the second DMA system, and the second HLR stores information associated with one or more mobile subscribers that are registered with the second DMA system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641